Case: 14-13779   Date Filed: 04/10/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-13779
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:13-cv-00580-WKW-SRW



ALABAMA GAS CORPORATION,

                                                        Plaintiff -
                                                        Counter Defendant -
                                                        Appellant -
                                                        Cross Appellee,

versus

GAS FITTERS LOCAL UNION NO. 548 OF
THE UNITED ASSOCIATION, AFL-CIO-CLC,


                                                        Defendant -
                                                        Counter Claimant -
                                                        Appellee -
                                                        Cross Appellant.
              Case: 14-13779     Date Filed: 04/10/2015    Page: 2 of 3


                             ______________________

                   Appeals from the United States District Court
                       for the Middle District of Alabama
                          ________________________

                                   (April 10, 2015)
Before JORDAN, JILL PRYOR and DUBINA, Circuit Judges.
PER CURIAM:
      In its appeal, Alabama Gas Corporation (Algasco) challenges the district
court’s decision to exclude the expert testimony that it submitted in support of its
motion for summary judgment as well as the district court’s grant of summary
judgment to Gas Fitters Local Union No. 548 of the United Association,
AFL-CIO-CLC (Local 548) confirming an arbitration award. Local 548 cross-
appeals the district court’s denial of the union’s request for attorney’s fees and
expenses, which it sought as a sanction against Algasco for pursuing this litigation

challenging the arbitration award.
      “We review confirmations of arbitration awards and denials of motions to
vacate arbitration awards under the same standard, reviewing the district court’s

findings of fact for clear error and its legal conclusions de novo.” Frazier v.
CitiFinancial Corp., 604 F.3d 1313, 1321 (11th Cir. 2010). We review the district
court’s exclusion of Algasco’s expert testimony for abuse of discretion and will
reverse the court’s ruling only where it was manifestly erroneous. Hughes v. Kia
Motors Corp., 766 F.3d 1317, 1328 (11th Cir. 2014). We review the denial of




                                           2
              Case: 14-13779     Date Filed: 04/10/2015   Page: 3 of 3



Local 548’s request for attorney’s fees for abuse of discretion. Dionne v.
Floormasters Enters., Inc., 667 F.3d 1199, 1203 (11th Cir. 2012).

      After reviewing the record and reading the parties’ briefs, we affirm the
exclusion of Algasco’s expert testimony, the summary judgment entered in favor
of Local 548, and the denial of Local 548’s request for attorney’s fees based on the
district court’s well-reasoned opinion filed on July 23, 2014.
      AFFIRMED.




                                          3